t, -   ------- -
                                                                                                       WR-81,972-04
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                   Transmitted 7/10/2015 2:41:00 PM
                                                                                     Accepted 7/13/2015 3:34:40 PM
                             COURT OF CRIMINAL APPEALS NO.               WR-81,972-04                ABEL ACOSTA
                                                                                                             CLERK
                               TRIAL COURT CAUSE NO. WOJ-25657-U(A)
                                                                                            RECEIVED
         EXPARTE                                          §                  IN THE COURT
                                                                                 COURT        OF
                                                                                       OF CRIMINAL APPEALS
                                                          §                              7/13/2015
                                                                             CRIMINAL APPEALS
                                                                                    ABEL ACOSTA, CLERK
         BOBBY DREW AUTRY                                 §                  OF TEXAS AT AUSTIN

                     MOTION TO EXTEND THE TIME FOR FILING
         THE TRIAL COURT'S FINDINGS OF FACT AND CONCLUSIONS OF LAW

         TO THE HONORABLE JUDGES OF SAID COURT:

                   The291ST Judicial District Court of Dallas County, Texas, through the Honorable

         Stephanie Mitchell, moves for an extension of time for filing its Findings of Fact and

         Conclusions of Law in the above-styled case to August 30, 2015. In support of this motion,

         the Court would show the following:

                                                          I.

                   On April 13, 2004, Applicant entered a plea of guilty to the offense of indecency with a

         child and pursuant to a plea bargain agreement was sentenced to five years in the penitentiary.

         No direct appeal was filed. On July 17, 2014, Applicant filed the instant writ application. An

         order designating issues was signed on August 14, 2014, appointing Catherine Bernhard to

         resolve issues and prepare findings.

                                                          II.

                   Although the sentence has been discharged, Applicant asserts that this conviction

         subjects him to registration as a sex offender, and thus, he suffers from collateral consequences.

         On March 18, 2015, this Court entered an order requiring findings to be made and forwarded

         within 120 days, or by July 17, 2015. However, Catherine Bernhard was not notified about the
•



    court's order and did not learn of its existence until May 26, 2015.

                                                 III.

           On May 26, 2015, Catherine Bernhard contacted the trial attorney, Gary Unell, to

    request an affidavit regarding the issues Applicant raises in this writ. On July 7, 2015, Gary

    Unell requested an additional week to get his affidavit completed. Mr. Unell explained that

    he had to fire his previous secretary and is now having to train a new one. This has caused a

    delay in getting his affidavit prepared and properly notarized.



           WHEREFORE, PREMISES CONSIDERED, the Court respectfully requests that the

    time for filing its Findings of Fact and Conclusions of Law, along with the supplemental

    transcript be extended an additional 45 days to August 30, 2015.

                                                   Respectfully submitted,




                                                    Dallas County, Texas